ACCEPTED
                                                                                                                                    06-15-00013-CV
                                                                                                                  BrianSIXTH   COURT OF APPEALS
                                                                                                                        W. Butcher*
                                                                                                                               TEXARKANA, TEXAS
                                                                                                                  Thomas A. Herald
                                                                                                                  Charles M. Noteboom* 12:16:49 PM
                                                                                                                             11/20/2015
                                                                                                                                   DEBBIE AUTREY
                                                                                                                  Zak Presley
                                                                                                                                            CLERK
                                                                                                                  J. Mark Sudderth




November 20, 2015
                                                                                                         FILED IN
                                                                                                  6th COURT OF APPEALS
Court of Appeals                                                                                    TEXARKANA, TEXAS
Sixth Appellate District                                                                         11/20/2015 12:16:49 PM
                                                                                                      DEBBIE AUTREY
Texarkana, Texas                                                                                          Clerk

Re:   No. 06-15-00013-CV: City National Bank of Sulphur Springs v. John
      Alexander Smith
      Correction to Appellee's Agreed Second Motion to Extend Time to File
      Appellee's Brief

To the Honorable Court of Appeals:

The undersigned counsel for Appellee has discovered that Appellee's Agreed
Second Motion to Extend Time to File Appellee's Brief, filed by the undersigned
on November 19, 2015, contains an erroneous statement. The dates in paragraph
D on page 3 are incorrect. The corrected paragraph should state:

      D.        Counsel will return to Fort Worth the evening of Saturday, November
                28. Counsel will again be required to be out of the office on
                December 3 and 4 to attend a minor prove-up hearing in Sherman,
                Texas, and to take depositions in Dallas in a medical malpractice
                matter.

Counsel apologizes for the inadvertent misstatement, and respectfully requests, on
behalf of Appellee, that Appellee’s motion be deemed amended as set forth above.

                                               Respectfully Submitted,

                                               J. Mark Sudderth
                                               Texas Bar. No. 19461500
                                               NOTEBOOM – THE LAW FIRM
                                               669 Airport Freeway, Suite 100
                                               Hurst, Texas 76053
                                               (817) 282-9700
                                               (817) 282-8073 (facsimile)
                                               Sudderth@Noteboom.com
                                               Attorneys for Appellee,
                                               John Alexander Smith
      669 Airport Freeway, Suite 100 C Hurst, Texas 76053-3698 C (817) 282-9700 C FAX (817) 282-8073 C www.noteboom.com
                      *Board Certified in Personal Injury Trial Law by the Texas Board of Legal Specialization
                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the attached document been served
upon all counsel record on the 20th of November, 2015, via e-service, to the
attorneys of record for Appellant City National Bank of Sulphur Springs as
follows:

      John R. Mercy
      Mercy, Carter, Tidwell, L.L.P.
      1724 Galleria Oaks Drive
      Texarkana, Texas 75503
      E-mail: jmercy@texarkanalawyers.com

      Clay Johnson
      Johnson Law Firm, P.C.
      609 Gilmer Street
      Sulphur Springs, Texas 75482
      E-mail: clay@clayjohnsonlaw.coim

                                             /s/ J. Mark Sudderth
                                             J. Mark Sudderth